In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Putnam County (Sweeny, J.), dated January 31, 2002, as, after a nonjury trial, awarded him a separate property credit in the sum of only $20,000 from the net proceeds of the sale of the marital residence.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
At trial, the defendant testified that he spent certain specified amounts from his separate property to purchase the subject real property and construct a house thereon. Most of his claims were unsubstantiated. Under the circumstances, the Supreme Court properly limited his credit to the sum of $20,000. Smith, J.P., Goldstein, Crane and Rivera, JJ., concur.